Kl Juez Asociado Señoh Hutchison,
emitió la opinión del tribunal.
La sección 30 de la Ley de Indemnizaciones a Obreros, según fué enmendada en 1930 (leyes de ese año, páginas 395, 397) lee así:
“Los aseguradores que aseguraren obreros bajo las disposiciones de esta Ley, a petición de la Comisión Industrial, proveerán por es-crito cualquiera información requerida en conexión eon la adminis-tración de esta Ley, incluyendo cualquier estadística y los nombres de todos los patronos asegurados por ellos.
“Todo patrono asegurado con el fondo del Estado, y todo patrono asegurado con compañías particulares o que es su propio asegura-dor, al dar cuenta los primeros con sus nóminas anuales, al pagar sus primas a las compañías los segundos, o al pagar su impuesto los ter-ceros, tal como se establece en la sección 52 de esta Ley, deberán in-cluir en tales nóminas los salarios pagados a todos los obreros que estuvieren trabajando o fueren a emplear bien por ajuste, o ya baje una persona con quien ajustó el patrono o bajo un contratista o sub-contratista independiente empleado contratado por dicho patrono, y toda cuota, impuesto o contribución cobrada por el Estado o por las compañías particulares se basará sobre la nómina corriente del pa-trono, si es del Estado, computada en esa forma, o sobre los infor-mes rendidos por los patronos que son sus propios aseguradores o que están asegurados con compañías particulares, en los cuales de-berán estar incluidos los trabajadores antes mencionados; Dispo-niéndose, que esta disposición no será aplicable a los patronos para quienes se hiciera trabajo por un contratista independiente que es-tuviere asegurado como patrono de acuerdo con las disposiciones de esta Ley.”
La corte de distrito resolvió que esta sección era incons-titucional en cuanto por ella se exige a un patrono que in-cluya en sus nóminas que remita a la Comisión Industrial las cantidades pagadas a contratistas independientes o subcon-tratistas, o las cantidades pagadas por tales contratistas in-dependientes o subcontratistas a obreros que no ban contra-tado con diebo patrono, que no están sometidos a sus órdenes, *160dirección y control, qne no trabajan en su establecimiento bajo sn supervisión, y qne no son sus empleados inmediatos; y en cuanto por ella se exige que el patrono asegure a tales obreros. Para sostener este criterio el juez de distrito se fundó en: Carstens v. Pillsbury et al., 172 Cal. 572; Sturdivant v. Pillsbury et als., 172 Cal. 581 y Thaxter v. Finn, 178 Cal. 270. Los abogados de la parte apelada también citan Western Indemnity Co. v. Industrial Accident Commission, 172 Cal. 766; First Christian Church v. Industrial Accident Commission, 173, Cal. 552; Pacific Cas and Electric Company v. Industrial Accident Commission, 180 Cal. 497; y Worswick Company v. Industrial Accident Commission, 181 Cal. 550.
La Constitución de California cuando se resolvieron los casos más antiguos disponía que “la legislatura puede, me-diante legislación adecuada, crear y poner en vigor- la res-ponsabilidad de parte de todos los patronos para compensar a sus empleados por cualquier daño ocasionado a dichos em-pleados en el curso de su empleo, independientemente de la culpa de una u otra parte.” En esos casos más antiguos la Corte Suprema de California interpretó la palabra “emplea-dos” en el sentido de significar “empleados inmediatos” y resolvió que la legislatura no tenía potestad a virtud de esa concesión de poderes, para crear y hacer valer cualquiera responsabilidad de parte de los patronos con respecto a obre-ros que no fuesen empleados inmediatos de. aquellos. En al-gunos de los casos posteriores la misma corte resolvió que una enmienda a la Constitución no había alterado el signi-ficado de las palabras ya interpretadas, y se atuvo a la doc-trina de los casos anteriores.
Nuestra Carta Orgánica no fija esa restricción sobre la autoridad legislativa en ella contenida. Por los términos de su artículo 37 esa autoridad'“ se aplicará a todos los asuntos de carácter legislativo que no sean localmente inaplicables. ’ ’ El artículo 2 dice que “nada de lo contenido en esta Ley será interpretado en el sentido de limitar la facultad de la Asam-*161blea Legislativa para decretar leyes para la protección de la vida, salud y seguridad de empleados y obreros.” La Cons-titución de California trataba específicamente de patronos y stos empleados. La palabra “sns” es significativa. Basta para distinguir los casos de California. El pensamiento predominante en la mente de los qne redactaron la Consti-tución de California fné la relación entre patronos y “sns empleados”, y la responsabilidad de los patronos provenien-tes de esa relación. Es lógico inferir qne cnando Rabiaron de patronos y “sns émpleados” lo qne tuvieron en mente fné sn relación inmediata. En realidad cabe dudar seriamente que en alguna ocasión ellos pensaran que alguna legislatura del porvenir tratase de crear y poner en vigor una respon-sabilidad de parte del patrono por lesiones recibidas por el empleado de un contratista independiente que no estuviera asegurado. Al ocuparse de Puerto Rico el Congreso adoptó una actitud más liberal. La palabra “empleados”, desde luego, lleva implícita la existencia de un patrono, pero no bay indicio alguno de que al Congreso le importara la iden-tidad de tal patrono o la existencia de una relación inme-diata. Cuando.el Congreso usó la palabra “empleados” sin condición o restricción alguna, quiso referirse a todos y cada uno de los empleados, cualquiera que fuese su patrono. Su propósito fué excluir la posibilidad de que mediante inter-pretación judicial viniera a menos el poder de policía. No se alarmó por la posibilidad de que la Legislatura Puerto-rriqueña pudiera seguir el ejemplo de otras Legislaturas Americanas al exigir a los patronos, como base para la fija-ción de la cuantía de las primas de segmro o de las tasacio-nes, que suministren información relativa a las cantidades pagadas a los empleados de contratistas independientes o subcontratistas que no estaban asegurados. El artículo 2 no tuvo por mira una limitación al poder de policía. Inciden-talmente, es un reconocimiento pleno de la existencia de ese poder, tal como fué conferido a la Legislatura Insular, su-jeto solamente al principio general que rige el ejercicio del *162mismo. Primordialmente es una disposición expresa para evitar que el poder judicial entorpezca la* voluntad legislativa mediante la interpretación de cualquiera parte de la Ley Or-gánica. Estuviese acertada o equivocada la Corte de California en su interpretación de la Constitución de California, la doctrina de los casos de ese estado no establece que el ar-tículo 30 de la Ley de Indemnizaciones a Obreros (supra) sea inconstitucional.

La sentencia apelada debe ser revocada.

Los Jueces Asociados Señores Wolf y Aldrey, disintieron.*